t c memo united_states tax_court opal cassandra sharp petitioner v commissioner of internal revenue respondent docket no filed date opal cassandra sharp pro_se mark a nelson for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency of dollar_figure in peti- tioner’s federal_income_tax tax for her taxable_year the issues for decision for petitioner’s taxable_year are is petitioner entitled to a dependency_exemption deduction under sec_151 a for each of mls and mss we hold that she is not is petitioner entitled to the child_tax_credit under sec_24 with respect to each of mls and mss we hold that she is not is petitioner entitled to the earned_income_tax_credit under sec_32 with respect to each of mls and mss we hold that she is not is petitioner entitled to head_of_household filing_status under sec_2 we hold that she is not findings_of_fact some of the facts have been stipulated and are so found petitioner resided in california at the time she filed the petition as of the time of trial petitioner had been residing with walter griffin mr griffin for approximately years petitioner and mr griffin never married during at least petitioner owned the residence in which she and mr griffin lived and had an outstanding loan secured_by a mortgage on that residence mort- gage loan 1all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure petitioner was unemployed during january and date because her employer of years had discharged her and certain other employees in connec- tion with its commencing a bankruptcy proceeding petitioner was unable to find other work until date as a result the wages that petitioner received during totaled only dollar_figure she also received during that year so-called rtaa ie reemployment trade adjustment assistance payments totaling dollar_figure petitioner did not have any other income for her taxable_year because her employment had been terminated when her employer of years commenced a bankruptcy proceeding petitioner was unable during to make all of the required monthly payments on her mortgage loan and began to receive assistance from the california housing finance agency mortgage assis- tance corporation during january through date that corporation made the required monthly payments on petitioner’s mortgage loan that totaled dollar_figure mr griffin is the biological father of kadumu pamoja griffin kadumu griffin kadumu griffin and latasha s humphrey ms humphrey are the biological parents of mls and mss mr griffin is the biological grandfather of mls and mss sometimes collectively children petitioner is not biologically related to ms humphrey kadumu griffin mls or mss on date ms humphrey signed a document titled temporary guardianship agreement temporary guardianship document petitioner and mr griffin did not sign that document the temporary guardianship document was a preprinted form on which ms humphrey had supplied certain information reflect- ing her desires with respect to the temporary custody of her children according to the temporary guardianship document ms humphrey granted temporary custody of mls and mss to petitioner and mr griffin for the period date to date at the time ms humphrey signed the temporary guardian- ship document there was an understanding between ms humphrey and petitioner and mr griffin that the children were to live temporarily with petitioner and mr griffin during the period indicated in that document which was to end on date when they were to return to live with ms humphrey no agency authorized to place children for adoption or for foster care by the state of california or by the governing body of a city town or other municipality in california approved or had any other role in ms humphrey’s granting tempo- rary custody of her children to petitioner and mr griffin pursuant to the under- standing that they had when ms humphrey signed the temporary guardianship document moreover at no time during were the children placed in peti- tioner’s custody as foster children although ms humphrey did not indicate in the temporary guardianship document that mss and mls were to return to live with her before date she asked petitioner and mr griffin to return the children to her before that date that was because ms humphrey believed that she was ready to take care of them pursuant to ms humphrey’s request on date mss and mls returned to live with her within two days ms humphrey changed her mind and concluded that she was not ready to take care of her children on date they returned to live with petitioner and mr griffin although ms humphrey indicated in the temporary guardianship document that mls and mss were to return to live with her on date those children did not return to live with her until date a few months later in date mls returned to live with petitioner and mr griffin that was because mls was having certain behavioral problems at school that ms humph- rey had concluded she was not able to handle at the time in date that mls returned to live with petitioner and mr griffin there was no understanding between them and ms humphrey regard- ing how long mls was to live with them however ms humphrey and petitioner and mr griffin did have an understanding at that time that mls’ return to them in date was a temporary arrangement that was to last only until they had provided mls with the help and guidance that mls needed to resolve mls’ behavioral problems in this connection petitioner and mr griffin had at an earlier time contemplated seeking permanent legal custody of mls and mss however they decided that it would be in the best interests of the children if they were reunited with and lived with their mother ms humphrey after she was stable and was able to care for them while mls and mss were living with petitioner and mr griffin during petitioner paid dollar_figure for certain after-school care during that period petitioner also purchased for the children certain clothes costing at least dollar_figure certain shoes costing at least dollar_figure certain school photographs costing dollar_figure and certain materials for a school project costing dollar_figure while mls and mss were living with petitioner and mr griffin during petitioner also paid for certain karate classes costing dollar_figure a whale-watching tour costing dollar_figure and occasional trips to mcdonald’s during petitioner paid certain monthly homeowners_association fees of dollar_figure and certain gas bills and internet-access bills in amounts not established by the record during mr griffin who was self-employed paid all of the electric bills for the house in which he and petitioner resided petitioner timely filed form_1040 u s individual_income_tax_return for her taxable_year return in that return petitioner reported total income of dollar_figure and claimed head_of_household filing_status a depend- ency exemption deduction for each of mls and mss and with respect to each of mls and mss the child_tax_credit and the earned_income_tax_credit in the tax_return that ms humphrey filed for her taxable_year she claimed a dependency_exemption deduction for each of mls and mss respondent issued a notice_of_deficiency notice to petitioner with respect to her taxable_year in that notice respondent determined to disallow the dependency_exemption deduction for each of mls and mss that petitioner had claimed in her return respondent also determined to disallow with respect to each of mls and mss the child_tax_credit and the earned_income_tax_credit that petitioner had claimed in that return respondent further determined to disallow petitioner’s claimed head-of-household filing_status 2in her return petitioner claimed that the relationship to her of each of mls and mss was grandchild opinion petitioner bears the burden of establishing that the determinations in the notice are erroneous see rule a 290_us_111 dependency_exemption deduction sec_151 provides an exemption for each dependent of the taxpayer as defined in sec_152 sec_152 defines the term dependent to include a qualifying_child see sec_152 or a qualifying_relative see sec_152 sec_152 defines the term qualifying_child as follows sec_152 dependent defined c qualifying_child --for purposes of this section-- in general --the term qualifying_child means with respect to any taxpayer for any taxable_year an individual-- a who bears a relationship to the taxpayer described in paragraph b who has the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year c who meets the age requirements of paragraph d who has not provided over one-half of such individual’s own support for the calendar_year in which the taxable_year of the taxpayer begins and e who has not filed a joint_return other than only for a claim of refund with the individual’s spouse under sec_6013 for the taxable_year beginning in the calendar_year in which the taxable_year of the taxpayer begins as pertinent here for purposes of sec_152 an individual meets the age requirements if that individual is under age see sec_152 as pertinent here sec_152 provides that a person bears a relation- ship to the taxpayer for purposes of sec_152 if such individual is-- a a child of the taxpayer or a descendant of such a child or b a brother sister stepbrother or stepsister of the taxpayer or a descendant of any such relative as pertinent here sec_152 defines the term child for purposes of sec_152 to mean either a son daughter stepson or stepdaughter of the tax- payer sec_152 or an eligible_foster_child of the taxpayer sec_152 sec_152 defines the term eligible_foster_child for purposes of sec_152 to mean an individual who is placed with the taxpayer by an authorized_placement_agency or by judgment decree or other order of any court of competent jurisdiction it is petitioner’s position that she is entitled for her taxable_year to a dependency_exemption deduction under sec_151 for each of mls and mss in support of her position petitioner advances the following argument on brief i am relying on the facts that i had a temporary custody agreement in place the children lived in my residence longer than six months and i provided more than half of the children’s support for the taxable_year these facts prove i rated sic to claim the children and file head_of_household on my income_tax return it appears from the above-quoted argument of petitioner that she believes that for her taxable_year each of mls and mss is a qualifying_child as defined in sec_152 with respect to her assuming arguendo that we were to accept all of the factual contentions on which petitioner relies in advancing her argument in support of her position that for her taxable_year she is entitled to a dependency_exemption deduction for each of mls and mss that argument does not address whether each of mls and mss satisfies the part of the definition of the term qualifying_child that is set forth in sec_152 namely whether for petitioner’s taxable_year each of the children bore a relationship to her that is described in sec_152 see sec_152 the record establishes and respondent points out on brief that during neither mls nor mss was by blood or by adoption a child of petitioner or a descendant of a child of petitioner or a brother sister stepbrother or stepsister of hers or a descendant of any such relative see sec_152 the record also establishes and respondent also points out on brief that during neither mls nor mss was a stepson or stepdaughter sec_152 or an eligible_foster_child sec_152 of petitioner although it is not altogether clear it appears that petitioner believes that for her taxable_year each of mls and mss was a descendant of a child of hers within the meaning of sec_152 in order to hold that belief petitioner must think that because in she had lived with mr griffin for approximately years he was her common_law husband during that year consequently as we understand petitioner’s reasoning kadumu griffin mr griffin’s son was her stepson during and each of mls and mss was a descendant of that stepson during that year thereby satisfying the relationship requirement in sec_152 and with respect to each of those children for her taxable_year the premise of what we understand to be petitioner’s belief regarding her relationship to each of mls and mss during namely that mr griffin was her common_law husband during that year is wrong consequently her reasoning as to why for her taxable_year she has the relationship to each of mls and mss that sec_152 and requires is flawed the state of california does not recognize common_law marriages between its own domiciliaries see eg norman v norman p cal estate of edgett cal rptr ct app a relationship based upon mere cohabitation is not recognized as a marriage in the state of california see eg elden v sheldon p 2d cal on the record before us we find that kadumu griffin was not petitioner’s stepson during her taxable_year on that record we further find that neither mls nor mss was a descendant of a stepson or other child of petitioner during that taxable_year on the record before us we find that for petitioner’s taxable_year neither mls nor mss is a qualifying_child as defined in sec_152 with respect to her and that therefore neither is her dependent as defined in sec_152 3the state of california does however recognize common_law marriages validly created in other states that allow such marriages see eg etienne v dkm enters inc cal rptr ct app we do not understand petitioner to be taking the position and the record does not establish that she and mr griffin have a validly executed common_law marriage in a state other than california 4we do not understand petitioner to be taking the position that each of mls and mss is a dependent described in sec_152 because each is a qualifying_relative as defined in sec_152 assuming arguendo that she had advanced that position on the record before us we would reject it on that record we would find that petitioner has failed to carry her burden of establishing inter alia that for continued based upon our examination of the entire record before us we find that petitioner has failed to carry her burden of establishing that for her taxable_year she is entitled under sec_151 to a dependency_exemption deduction for each of mls and mss child_tax_credit sec_24 provides a credit with respect to each qualifying_child of the taxpayer as pertinent here sec_24 defines the term qualifying_child as a qualifying_child of the taxpayer as defined in sec_152 who has not attained age it is petitioner’s position that she is entitled for her taxable_year to the child_tax_credit under sec_24 for each of mls and mss we have found that for petitioner’s taxable_year neither mls nor mss is a qualifying_child as defined in sec_152 with respect to her continued each of mls and mss had the same principal abode as petitioner see sec_152 h sec_1_152-1 income_tax regs 5the parties agree that at all relevant times each of mls and mss was under years old on the record before us we find that for petitioner’s taxable_year neither mls nor mss is a qualifying_child as defined in sec_24 with respect to her based upon our examination of the entire record before us we find that for her taxable_year petitioner is not entitled to the child_tax_credit under sec_24 with respect to each of mls and mss earned_income_tax_credit sec_32 permits an eligible_individual an earned_income_credit against that individual’s tax_liability as pertinent here the term eligible individ- ual is defined to mean any individual who has a qualifying_child for the taxable_year sec_32 as pertinent here sec_32 defines the term qualifying_child to mean a qualifying_child of the taxpayer as defined in sec_152 it is petitioner’s position that she is entitled for her taxable_year to the earned_income_tax_credit under sec_32 with respect to each of mls and mss 6the amount of the credit is determined on the basis of percentages that vary depending on whether the taxpayer has one qualifying_child two or more qualifying children or no qualifying children see sec_32 and b and we have found that for petitioner’s taxable_year neither mls nor mss is a qualifying_child as defined in sec_152 with respect to her on the record before us we find that for petitioner’s taxable_year neither mls nor mss is a qualifying_child as defined in sec_32 with respect to her based upon our examination of the entire record before us we find that petitioner has failed to carry her burden of establishing that for her taxable_year she is entitled to the earned_income_tax_credit under sec_32 with respect to each of mls and mss head_of_household filing_status sec_1 provides a special tax_rate for an individual who qualifies as a head_of_household as pertinent here sec_2 provides that an unmarried individual shall be considered a head of a household if that individual main- tains as his home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode of a qualifying_child of the individual as defined in sec_152 sec_2 or any other person who is a dependent of the taxpayer if the taxpayer is entitled to a deduction for the taxable_year for such person under sec_151 sec_2 it is petitioner’s position that she is entitled for her taxable_year to head_of_household filing_status under sec_2 we have found that petitioner has failed to carry her burden of establishing that for her taxable_year each of mls and mss is a qualifying_child as defined in sec_152 with respect to her we have also found that petitioner has failed to carry her burden of establishing that for her taxable_year she is entitled under sec_151 to a dependency_exemption deduction for each of mls and mss based upon our examination of the entire record before us we find that petitioner has failed to carry her burden of establishing that for her taxable_year she is entitled to head_of_household filing_status under sec_2 we have considered all of the parties’ contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered for respondent
